                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION
                        CIVIL ACTION NO. 3:16-CV-00728-GNS-RSE

GERRY EUGENE LAWSON                                                                   PLAINTIFF

v.

LOUISVILLE JEFFERSON COUNTY METROPOLITAN
GOVERNMENT, et al.                                                                DEFENDANTS


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendants’ Motions for Summary Judgment (DN 150,

151), Defendant’s Motion for Leave to Seal (DN 152), and Plaintiff’s Motion for Leave to Seal

(DN 154). The motions are ripe for decision. For the reasons stated below, the motions are

GRANTED.

                                    I.     BACKGROUND

       A.     Statement of Facts

       Gerry Eugene Lawson (“Lawson”) initiated this lawsuit while a pre-trial detainee housed

at a facility operated by the Louisville Metro Department of Corrections (“LMDC”). (Defs.’ Mot.

Summ. J. 1, DN 97). Lawson alleges that during his time at the LMDC he was abused, threatened,

and denied proper mental health treatment in violation of his constitutional rights. (R&R 2, DN

113). Specifically, Lawson allegedly did not receive his prescribed medication, was ignored by

LMDC staff, and was threatened for asking for assistance. (R&R 2-3). Following initial screening

pursuant to 28 U.S.C. § 1915A, this Court outlined Lawson’s claims:

       Plaintiff alleges deliberate indifference to his serious medical/health needs; being
       threatened for complaining/grieving about the lack of treatment and being “placed
       in segregation for acting out”; failure to train/supervise employees of [Correct Care
       Solutions], Seven Counties Services, LMDC, and Louisville Metro Government in
       the delivery of mental health care services to inmates in LMDC; a policy/custom
       of not continuing previously prescribed medication due to cost (“‘it is not on the
       formulary’”); and a conspiracy to deny him mental health services.

(Mem. Op. & Order 2, DN 25).

       B.      Procedural History

       On June 12, 2017, Lawson filed a Second Amended Complaint asserting claims against

Louisville Jefferson County Metropolitan Government; Greg Fischer, Mayor of Louisville; Mark

Bolton, Director of the LMDC; CCS, medical services provider for LMDC; and Dr. Smith,

psychiatrist for Core Care Solutions (“CCS”) at LMDC. (Second Am. Compl. 1, DN 19). In the

Court’s previous Memorandum Opinion and Order, the following additional Defendants

mentioned by Lawson by name but not explicitly enumerated in his Second Amended Complaint

were identified: Marc Krank (“Krank”), a mental health worker for Seven Counties Services;

Robert and Roberta Roe, unknown “High Management Officials [for] CCS;” and Martin Baker, a

mental health worker for CCS at LMDC. (Mem. Op. & Order 2, DN 25).

       The Court previously granted summary judgment: (1) in favor of Dr. Smith and Krank

with respect to Section 1983 claims made against them in their individual capacities; (2) in favor

of CCS and Dr. Smith with respect to the section 1983 claim in their official capacities; (3) in favor

of Defendants on the conspiracy claim; (4) in favor of Krank on the retaliation claim; and (5) in

favor of Defendants on all of Lawson’s state law claims. (Mem. Op. & Order 6-10, DN 125). In

the present motions, Defendants Martin Baker, Dwyane Clark, and Louisville Jefferson County

Metropolitan Government (collectively “LMG Defendants”) and CCS have moved for summary

judgment. (Defs.’ Mot. Summ. J., DN 150; Def.’s Mot. Summ. J., DN 151). In addition, both

Lawson and CCS have moved to seal documents. (Def.’s Mot. Leave Seal, DN 152; Pl.’s Mot.

Leave Seal, DN 154).




                                                  2
                                II.     STANDARD OF REVIEW

         In determining whether Defendants are entitled to summary judgment, the Court must

decide whether there is any genuine issue of material fact left for the trier of fact. See Fed. R. Civ.

P. 56(a). Initially, the moving party bears the burden of demonstrating the absence of a genuine

issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). If the moving party

meets its burden, then the burden is on the non-moving to provide specific evidence of a genuine

issue of material fact. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

         In making this determination, the Court must review the cited evidence, but it may also

consider other material in the record such as depositions or documents. Fed. R. Civ. P. 56(c). The

Court must view the evidence in the light most favorable to the non-moving party. Tompkins v.

Crown Corr, Inc., 726 F.3d 830, 837 (6th Cir. 2013). But the non-moving party must do more

than provide a “scintilla of evidence” in support of its position; the non-moving party must put on

sufficient evidence where a jury could reasonably decide the issue in their favor. Anderson, 477

U.S. at 252.

         It is not required that the non-moving party put on evidence that would be admissible at

the trial stage. See Celotex Corp., 477 U.S. at 323 (“We do not mean that the nonmoving party

must produce evidence in a form that would be admissible at trial in order to avoid summary

judgment.”).       The non-moving party can offer evidence such as affidavits, declarations,

documents, or electronically stored information. See id. (“Rule 56(e) permits a proper summary

judgment motion to be opposed by any of the kinds of evidentiary materials listed in Rule

56(c) . . . .”).




                                                  3
                                       III.   DISCUSSION

       A.      Exhaustion of Remedies

       Defendants moved for summary judgment, inter alia, due to Lawson’s failure to exhaust

his administrative remedies under the Prison Litigation Reform Act (“PLRA”). (Def.’s Mem.

Supp. Mot. Summ. J. 5-8, DN 23-1). The PLRA states “[n]o action shall be brought with respect

to prison conditions under [42 U.S.C.] § 1983 . . . by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). To exhaust a claim, a prisoner must proceed through all steps of a prison’s

grievance process. See Hartsfield v. Vidor, 199 F.3d 305, 309 (6th Cir. 1999). “[I]t is the prison’s

requirements, and not the PLRA, that define the boundaries of proper exhaustion.” Jones v. Bock,

549 U.S. 199, 218 (2007). Failure to properly exhaust bars suit in federal court. See Woodford v.

Ngo, 548 U.S. 81, 93 (2006). “[T]he PLRA’s exhaustion requirement is designed to give prison

officials a fair opportunity to address a prisoner’s claims on the merits before federal litigation is

commenced.” Mattox v. Edelman, 851 F.3d 583, 592 (6th Cir. 2017) (citation omitted). Where,

as here, a party moves for summary judgment, the moving party must affirmatively show there is

no “genuine dispute of material fact as to [the plaintiff’s] exhaustion on administrative remedies.”

Surles v. Andison, 678 F.3d 452, 456 (6th Cir. 2012).

       The LMDC has a grievance process in place, which allows an inmate to file a grievance

through the “Grievance Counselor”. (Defs.’ Mot. Summ. J. Ex. 3, at 4-5, DN 150-5 [hereinafter

LMG Defs.’ Mot. Summ. J. Ex. 3]). If the inmate is not satisfied with the response from the

Grievance Counselor, he can then appeal that decision to the Director/designee. (LMG Defs.’

Mot. Summ. J. Ex. 3, at 5-6). Lawson attached numerous grievances that he previously filed only




                                                  4
one of which, Grievance number 2805 (“Grievance 2805”), was appealed.1 (See Second Am.

Compl. Exs., at 3, 8-18, DN 19-1).

        Lawson argues that he should be excused from the general rule of the PLRA requiring

plaintiffs to exhaust administrative remedies because these remedies were effectively unavailable

to him as a result of his mental illness. (See Pl.’s Resp. Defs.’ Mots. Summ. J. 9-11, DN 159

(“[T]here is a genuine dispute whether the grievance process was available to Mr. Lawson because

of his debilitating mental illness, learning disabilities, and limited education . . . .”). This argument

is unpersuasive.

        Lawson cites to Braswell v. Corrections Corp. of America, 419 F. App’x 622 (6th Cir.

2011), to support his proposition that deteriorating mental health can make the grievance process

effectively unavailable. However, Braswell is notably different than Lawson’s situation because

in Braswell it was unclear whether plaintiff even knew he needed help, whether he was capable of

filing a grievance, and whether he could comprehend the grievance filing process. See Braswell,

419 F. App’x at 3. Here, there was a clear grievance policy and all Lawson had to do was ask the

grievance counselor for a grievance form. (See LMG Defs.’ Mot. Summ. J. Ex. 3, at 4). In fact,

Lawson utilized this process on numerous occasions including Grievance 2805 which he appealed




1
  Of the eleven grievances Lawson attached, seven of them do not have a grievance number clearly
listed. Lawson has attached responses to some of his complaints. A response to grievance number
2769 was given to him on July 10, 2015. A response to grievance number 2795 was given to him
on July 14, 2015. A response to grievance number 2931 was given to him on August 25, 2015. A
response to grievance number 2892 was given to him on August 25, 2015. A response to grievance
number 4031 was given to him on October 24, 2016. A response to grievance number 3019 was
given to him on October 28, 2015. Grievance number 2805 was filed by Lawson on July 13, 2015.
(Second Am. Compl. Exs., at 9). It is unclear when Lawson received the initial response to the
grievance, but he received the response to the appeal on August 18, 2015. (Second Am. Compl.
Exs., at 3).
                                                   5
to the director. (Second Am. Compl. Exs., at 3, 8-18). There is nothing to suggest Lawson was

incapable of comprehending and using LMDC’s available grievance process.

          Lawson contends that he should be excused from the exhaustion requirement because

exhausting administrative remedies would be futile. (Pl.’s Resp. Defs.’ Mots. Summ. J. 11-12).

The PLRA does not provide this Court with discretion to choose when the exhaustion of

administrative remedies is required and when it is not. See 42 U.S.C. § 1997e(a) (“No action shall

be brough with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” (emphasis added)). “Thus, [this Court]

think[s] that Congress has mandated exhaustion clearly enough, regardless of the relief offered

through administrative procedures.” Booth v. Churner, 532 U.S. 731, 741 (2001) (citation

omitted).

          Therefore, other than Grievance 2805, the claims from the remaining grievances will be

dismissed because Lawson failed to exhaust his administrative remedies before filing the present

action.

          B.     Deliberate Indifference to Serious Medical Needs

          Lawson claims that his treatment at the hands of Defendants amounted to deliberate

indifference to his serious medical needs in violation of the Eight Amendment. (Second Am.

Compl. 24, 27). A claim for deliberate indifference includes both an objective component and a

subjective component: “The objective component requires the plaintiff to show that the medical

need at issue is ‘sufficiently serious[,]’ . . . [while the] subjective component requires a showing

that the ‘official [knew] of and disregard[ed] an excessive risk to inmate health or safety.’”

Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018) (citing Farmer v. Brennan, 511 U.S. 825,



                                                 6
834, 8-37 (1994)). In other words, a “prison official acts with deliberate indifference if he knows

of a substantial risk to an inmate’s health, yet recklessly disregards the risk by failing to take

reasonable measures to abate it.” Taylor v. Boot, 58 F. App’x 125, 126 (6th Cir. 2003) (citing

Farmer, 511 U.S. at 837-47). This standard requires a high showing by the plaintiff, such that

mere “differences in judgment between an inmate and a prison medical personnel regarding

appropriate medical diagnosis or treatment are not enough to state a deliberate indifference claim.”

Ward v. Smith, 100 F.3d 958, 1996 WL 627724, at *1 (6th Cir. 1996) (citing Westlake v. Lucas,

537 F.2d 857, 860 n.5 (6th Cir. 1976)).

       As noted above, Lawson only exhausted Grievance 2805, alleging he was taken to the

Kentucky Correctional Psychiatric Center (“KCPC”), prescribed medication, and upon return to

the LMDC his medication was changed, thus endangering his well-being.2 (Defs.’ Mot. Summ. J.

Ex. 4, 12, DN 150-4 [hereinafter LMG Defs.’ Mot. Summ. J. Ex. 4]). The LMDC responded by

stating that Lawson was on all his court-ordered KCPC medication. (LMG Defs.’ Mot. Summ. J.

Ex. 4, at 12). Lawson appealed, stating that the response was untruthful. (LMG Defs.’ Mot.

Summ. J. Ex. 4, at 13). The LMDC stated that its medical records reflect the same prescribed

medication as that prescribed at the KCPC. (LMG Defs.’ Mot. Summ. J. Ex. 4, at 14). Both jail

officials who reviewed Lawson’s grievances, Kabibi Wood-Montgomery and Eric Troutman,

noted that the medications had not changed. (LMG Defs.’ Mot. Summ. J. Ex. 4, at 10-15). Lawson

has not provided documentary evidence to dispute these statements. Additionally, it is undisputed

that Lawson has received extensive medical care at the LMDC. (Second Am. Compl. Exs., at 5,




2
  In his appeal Lawson brings up the alleged threat of being put in a “turtle suit” for asking for
help, but that is not mentioned in the original grievance. Additionally, the process clearly states
that each grievance is limited to one issue. (LMG Defs.’ Mot. Summ. J. Ex. 3, at 4). Therefore,
the only grievance to be addressed at this stage is the alleged change in medication.
                                                 7
DN 19-1). Lawson has been prescribed variety a of medications to improve his mental health,

including Remeron, Prozac, Celexa, and Zyprexa. (Defs.’ Mot. Summ. J. Ex. A, at 2, 7, 16, 27,

33, DN 97-1). There is no question that Lawson’s need for treatment is sufficiently serious;

however, Lawson has not provided evidence to support the proposition that Defendants recklessly

disregarded a substantial risk by withholding prescribed medication. See Boot, 58 F. App’x at 126.

       Therefore, because a reasonable jury could not find in Lawson’s favor that Defendants

were deliberately indifferent to his medical needs, Defendants’ motions will be granted.

                                    IV.     CONCLUSION

       For the foregoing reasons, IT IS HEREBY ORDERED that Defendants’ Motions for

Summary Judgment (DN 150, 151), Defendant’s Motion for Leave to Seal (DN 152), and

Plaintiff’s Motion for Leave to Seal (DN 154) are GRANTED, and Plaintiff’s claims against

Defendants are DISMISSED. The Clerk shall strike this matter from the active docket.




                                                                  June 29, 2021


cc:    counsel of record




                                                8
